Citation Nr: 0525626	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) (West 2002). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The appellant served on active duty from December 1959 to 
December 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied a claim for eligibility for Service Disabled Veterans' 
(RH) Insurance under 38 U.S.C.A. § 1922(a) (West 2002).  

The Board notes that in a separate decision, it has remanded 
several of the veteran's claims on appeal that were 
adjudicated by the RO in Montgomery, Alabama, for the 
scheduling of a Travel Board hearing.  Specifically, the 
Board has remanded the veteran's claim that new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for asthma, his claims of entitlement 
to service connection for asthma (as secondary to a service-
connected condition), residuals of a back injury, COPD, a 
lung condition, residuals of a neck injury, residuals of a 
head injury, and residuals of chemical exposure, as well as 
his claim for an effective date prior to February 5, 1999 for 
service connection for a depressive disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

REMAND

By a VA Form 9 submitted in December 2003, the veteran stated 
that he desired a hearing before a Veterans Law Judge of the 
Board at the RO.  See also, VA Form 9, submitted in May 2004; 
veteran's letter, received in August 2005; VA Form 646, dated 
in February 2005.  However, he has yet to be afforded a 
Travel Board hearing, and his prior request was not withdrawn 
in writing.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should schedule the veteran for a 
Travel Board hearing, notifying the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  The claims files thereafter 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


